UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                           No. 18-cr-373-9 (RJS)
                                                                 ORDER
 TYREEK OGARRO,

                              Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT the government shall file a letter by Tuesday, April 7,

2020, setting forth its position on defendant’s motion for compassionate release from custody

(ECF No. 644).



SO ORDERED.

Dated:          April 3, 2020
                New York, New York


                                                  RICHARD J. SULLIVAN
                                                  UNITED STATES CIRCUIT JUDGE
                                                  Sitting by Designation
